568 So. 2d 1360 (1990)
Ray S. SMITH, Anthony Papania and Liberty Mutual Insurance Company
v.
CARL WOODARD, INC., et al.
No. 90-C-1612.
Supreme Court of Louisiana.
November 16, 1990.
PER CURIAM.
Granted. There are issues of material fact in conflict, such as the use and availability of drawings and the authorization for placement of the poles. Furthermore, it is questionable whether movers are entitled to judgment as a matter of law by application of La.Rev.Stat. 9:2771 to the circumstances of this case. A trial on the merits is therefore warranted.
Accordingly, the summary judgment is reversed, and the matter is remanded to the district court for trial.